The indictment was for larceny and the prosecuting witness was proceeding to speak of a confession made by the prisoner before the committing magistrate at the time of the hearing, when he was stopped by his counsel with the enquiry, if it was reduced to writing by that officer, to which he replied that lie did not know, that he wrote something on his docket during the time the prisoner was making his statement, but whether it was that, or not, he could not say, upon which the objection was made that it was to be presumed the magistrate duly performed his legal duty on the occasion and reduced it to writing, and without the production of it, or proof of the loss of it, no parol evidence of the statement and confession by any witness present at the time was admissible. *Page 12